—Appeals (1) from an order of the Supreme Court (Viscardi, J.), entered March 29, 1993 in Essex County, which, inter alia> denied plaintiff’s motion for a preliminary injunction, and (2) from an order of the County Court of Essex County (Main, Jr., J.), entered July 19, 1993, which denied plaintiff’s motion for reargument.
Plaintiff commenced this action claiming that defendants wrongfully blocked a right-of-way over defendants’ property. In our view, Supreme Court did not abuse its discretion in denying plaintiff’s request for a preliminary injunction. Even if it is accepted that plaintiff set forth sufficient facts to show a likelihood of success on the merits, he failed to show that he would suffer irreparable injury if his request for the preliminary injunction was not granted. Plaintiff’s remaining contentions have been considered and rejected as lacking in merit. As a final matter, we note that because the denial of a motion to reargue is not appealable, the appeal from the order denying such motion is dismissed.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the order entered March 29, 1993 is affirmed and appeal from order entered July 19, 1993 is dismissed, with costs.